Citation Nr: 1333855	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary cryptococcosis, to include as due to service in the Southwest Asia theater of operations. 

2.  Entitlement to service connection for a respiratory disorder, diagnosed as chronic obstructive respiratory disorder (COPD) and asthma, to include as secondary to pulmonary cryptococcosis.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1971 and from November 1990 to May 1991. 

This matter is on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   In March 2002, the Veteran submitted a claim seeking entitlement to service connection for a skin disability, which he asserted was related to his service in the Southwest Asia theater of operations.  That claim was denied in a July 2002 rating decision, and the Veteran submitted a timely notice of agreement to that decision in January 2003.  However, a statement of the case was not issued until June 2007.  

During that time, the Veteran submitted an original claim in October 2002, seeking service connection for a respiratory disability.  No rating decision was issued regarding that claim.  Rather, the RO incorporated that claim into the skin disability claim, which was already on appeal and addressed the claim in the June 2007 statement of the case, when the issue was characterized as entitlement to service connection for "pulmonary cryptococcosis, also claimed as skin lesions, Gulf War Syndrome, respiratory condition/hoarse throat, lung tumor/nodules as due to undiagnosed illness."  

While that characterization was imprecise, any potential prejudice has been prevented when the RO granted service connection for a skin disability in March 2012, but also recognized that the respiratory disability claim remained on appeal in an April 2012 supplemental statement of the case.  Therefore, despite any defects in the procedural process, the Veteran has not been prejudiced by them, and the Board may continue with adjudication of the claim as characterized above.  
The Board also notes that, even though service connection for a skin disability was granted by the RO in March 2012, with an assigned 10 percent disability rating, the April 2012 supplemental statement of the case addressed the issue of whether the Veteran was entitled to a rating in excess of 10 percent.  This was not correct, as the grant of service connection represents a full grant of the claim, and it is no longer on appeal.  Shoen v. Brown, 6 Vet. App. 456 (1994).  The evidence of record does not show that the Veteran has disagreed with the assigned rating and the representative acknowledged that issue was no longer on appeal in an August 2013 statement.  

The Veteran was scheduled to testify before a Veterans Law Judge in January 2010, but did not appear and has not shown good cause for his absence.  Nevertheless, the Board duty to assist has been met, and adjudication of the claim may continue without any prejudice to the Veteran.  

The issues of entitlement to service connection for a respiratory disability, diagnosed as COPD and asthma, and entitlement to TDIU, are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

It is at least as likely as not that the Veteran's cryptococcosis granuloma is related to his active duty service in the Southwest Asia theater of operations.  


CONCLUSION OF LAW

The criteria for service connection for a pulmonary cryptococcosis, to include as due to service in the Southwest Asia theater of operations, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board finds that service connection is warranted for residuals of cryptococcus granuloma in the Veteran's right lung.  High probative value is placed on the opinion of a VA examiner who evaluated the Veteran in November 2011.  On that occasion, after a review of the claims file, the VA examiner opined that it was at least as likely as not that the Veteran's granuloma was related to his active duty service in the Southwest Asia theater of operations.  In providing that opinion, the examiner noted that cryptococcus granulomas are typically of unknown etiology.  Moreover, a private physician in May 2002 also noted that the granuloma was potentially related to his active duty service.

The Board notes that a separate VA examiner submitted an addendum opinion in March 2012 that the Veteran's cryptococcosis was not related to his service in Southwest Asia, since that disorder was "not in the list of [Gulf War] related respiratory conditions."  However, that bare opinion does not outweigh the November 2011 opinion, since the mere fact that it is not specifically listed in 38 C.F.R. § 3.317 (2013) is not a sufficient rationale for a negative opinion.  Moreover, although no abnormalities were observed until a chest X-ray was performed in May 2002, the VA examiner in March 2012 noted that granulomas such as this are asymptomatic.  Therefore, it is not expected that the Veteran might have been aware of its existence before then.  

Accordingly, when viewing the evidence in a light most favorable to the Veteran, and resolving all reasonable doubt in favor of the Veteran, and especially in view of the VA examiner's opinion in November 2011, the Board concludes that it is at least as likely as not that the Veteran's cryptococcosis is attributable to his active duty service in the Southwest Asia theater of operations.  Therefore, service connection for cryptococcosis is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a pulmonary cryptococcosis is granted. 


REMAND

Regarding the remainder of the appeal, the Board determines that additional clarification is required.  A review of the clinical evidence, and particularly the opinions provided by VA examiners in November 2011 and March 2012, indicate that the Veteran actually has two separate and distinct respiratory pathologies.  The Board has determined that the cryptococcosis granuloma is at least as likely as not related to his active service.  However, he has also been diagnosed with COPD and asthma.  The March 2012 VA examiner noted that his cryptococcosis was not active and asymptomatic.  

The Board notes that the VA examiner in November 2011 opined that it was less likely than not that the Veteran's COPD and asthma were related to his active duty service, but were more likely related to his history of smoking.  However, it is unclear whether the Veteran's now service-connected granuloma contributes to any of his current respiratory symptoms or, in the alternative, if it is a contributing factor in his asthma or COPD.  Therefore, a new examination is required to address those questions.  

With regard to the issue of entitlement to TDIU, the Board is unable to consider that issue until the Veteran's respiratory disorder claim is adjudicated and the appropriate disability ratings are assigned.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice addressing what evidence is necessary to establish service connection for a disability claimed as secondary to a previously service-connected disability.  38 C.F.R. § 3.310 (2013).

2.  Obtain any treatment records that may be available from the VA Medical Center in Miami, Florida, since November 2011.  If the Veteran has undergone any private treatment for his COPD or his asthma, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

3.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of COPD and asthma.  The examiner must review the claims file and must note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.  The examiner must consider the Veteran's lay statements regarding the incurrence of the respiratory disabilities, and his symptoms since service.  The examiner should specifically provide opinions as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that COPD or asthma had its onset in or is otherwise etiologically related to active service?

(b)  Is it at least as likely as not (50 percent probability or greater) that COPD or asthma was caused by the service-connected cryptococcosis granuloma. 

(c)  Is it at least as likely as not (50 percent probability or greater) that COPD or asthma has been aggravated by the service-connected cryptococcosis granuloma.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.

4.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment that is consistent with his education and occupational experience.  The examiner must review the claims file and must note that review in the report.  The examiner should elicit from the Veteran and record a full work and educational history.  Based on a review of the claims file, and an interview with the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (posttraumatic stress disorder, left ulnar nerve neuropathy, seborrhoeic dermatitis/squamous cell carcinoma) preclude him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.

5.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


